Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-26 are pending and rejected in the application. 

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, 10, 12, 14, 16, 20, 21, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ghouri et al. U.S. Patent Publication (2016/0357910; hereinafter: Ghouri) in view of Moturu et al. U.S. Patent Publication 2017/0004260; hereinafter: Moturu) and further in view of Prakash et al. U.S. Patent Publication (2016/0012194; hereinafter: Prakash) 


Claims 1 and 14
As to claims 1 and 14, Ghouri discloses a computer-implemented method for improved device selection and data exchange over a distributed communications network, comprising:
automatically generating, by a predictive model component, a selection algorithm to indicate that a worker associated with a communication device has been in a second state for at least a threshold period of time and that the worker associated with the communication device exhibits a set of behavioral characteristics; 
accessing, by a selection server, information in a potential communication database(figures 1 and 3, paragraph[0031], “The computerized system automatically identifies upcoming action dates 22, which indicate that a patient is approaching a care event, which if not complete will result in a gap in care…etc. and paragraph[0048], “Once any review is completed, the gap in care early warning may be communicated to an individual or organization by an alert delivery subsystem 18 to follow up with the health care provider or patient…etc.”, the reference describes an Alert Delivery Subsystem (i.e., potential communication device database) storing patient contact data (e.g., paragraph[0048], “the notification system may be connected to an automated telephone system…This notification system may also include a computerized messaging system...etc."). ), the potential communication device database storing information about a plurality of communication devices associated with workers, of an employer, who transition from a first state to the second state as a result of a work-related physical injury(figures 1 and 3, paragraph[0031], “The computerized system automatically identifies upcoming action dates 22, which indicate that a patient is approaching a care event, which if not complete will result in a gap in care…etc. and paragraph[0048], “Once any review is completed, the gap in care early warning may be communicated to an individual or organization by an alert delivery subsystem 18 to follow up with the health care provider or patient…etc.”, the reference describes the Delivery Subsystem is associated with an indication that a patient went from no gap in care to a potential gap in care (i.e., transition from a first state to a second state). ), including at least one communication address associated with each communication device(paragraph[0048], “This notification system may also include a computerized messaging system 13 capable of sending emails, text messages, or other means of electronic messaging…etc.”, the reference describes the Alert Delivery Subsystem including the email address (i.e., as least one communication address) to contact a patient.); 
copying, by the selection server, information about the identified communication device from the potential communication device database to a currently participating device database(figure 2, paragraph[0048]-paragraph[0050], “This notification system may also include a computerized messaging system 13 capable of sending emails, text messages, or other means of electronic messaging, such means being a rapidly expanding technology such that a person skilled in the art will realize additional possibilities for messaging…etc.”, the reference describes notification system (i.e., currently participating device database) receiving information from the Alert Delivery Subsystem (i.e., potential communication device database) to send emails to an identified patient device.); 

Ghouri does not appear to explicitly disclose
automatically generating, by a predictive model component, a selection algorithm to indicate that a worker associated with a communication device has been in a second state for at least a threshold period of time and that the worker associated with the communication device exhibits a set of behavioral characteristics; 
automatically identifying, by the selection server, a communication device as meeting the selection algorithm generated by the predictive model component;
measuring, by an activity tracking device, movement data and sleep quality of the worker; 
transmitting the movement data and sleep quality from the activity tracking device to a software application, executing on the identified communication device, to facilitate a detection that the worker identified with the communication device has transitioned from the second state back to the first state; 2Application No. 16/881,506 Preliminary Amendment
automatically scheduling, by a scheduling server, a series of communication events between a monitoring device and the identified communication device, using the communication address, via the distributed communication network; 
arranging, by the scheduling server, for a communication link to be established in accordance with each of the scheduled series of communication events until the transition from the second state back to the first state is detected for the worker associated with the identified communication device; and 
transmitting information about the identified communication device, the automatically scheduled series of communication events, the movement data and sleep quality measured by the activity tracking device, the work-related physical injury, at least one workers' compensation insurance claim, and the transition from the from the second state back to the first state to the predictive model component to improve the selection algorithm.

However, Moturu discloses automatically generating, by a predictive model component, a selection algorithm to indicate that a worker associated with a communication device has been in a second state for at least a threshold period of time and that the worker associated with the communication device exhibits a set of behavioral characteristics (paragraph[0077], paragraph[0079], paragraph[0095], the reference describes selecting a therapeutic intervention based on a generated predictive model (e.g., paragraph [0079] and paragraph[0095]). The system determines the mobility behavior supplemental dataset from patient device (i.e., communication device) (e.g., figure 1A). The threshold condition is based on the frequency or duration of time (e.g., paragraph[104], “a frequency threshold and/or a frequency-within-a-duration-of-time threshold…etc.”).); 
automatically identifying, by the selection server, a communication device as meeting the selection algorithm generated by the predictive model component (paragraph[0077], paragraph[0079], paragraph[0095], “prompting frequent communication with friends and a scheduled digital communication with a health coach) based on processing a therapeutic intervention predictive model with a log of use dataset (e.g., indicating that a patient likes to socialize)…etc.”). 
transmitting information about the identified communication device, the automatically scheduled series of communication events, the movement data and sleep quality measured by the activity tracking device, the work-related physical injury, at least one workers' compensation insurance claim, and the transition from the from the second state back to the first state to the predictive model component to improve the selection algorithm (paragraph[0026], paragraph[0077], paragraph[0079], paragraph[0095]-paragraph[0096], “In generating the therapeutic intervention predictive model, Block S142 preferably uses input data including communication behavior data from the log of use, data from a supplemental dataset, data from the survey response dataset, and/or data from the behavioral dataset to provide a set of feature vectors corresponding to time points of the time period…etc.”, the reference describes inputting data sets into a predictive model. The predictive model intakes the device data (e.g., paragraph[0095]), the scheduled digital communication (i.e., scheduled series of events) (e.g., paragraph[0095]),  sleep (e.g., paragraph[0026]), therapeutic (i.e., movement) (e.g., paragraph[0095]), and the health state (e.g., paragraph[0079]).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ghouri with the teachings of Moturu to provide a predictive model to determine therapeutic interventions which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ghouri with the teachings of Moturu to provide an unobtrusive mechanism for multiple users/patients to receive appropriate therapeutic interventions (Moturu: paragraph[0027]).  

The combination of Ghouri and Moturu discloses measuring, by an activity tracking device, movement data and sleep quality of the worker; 
transmitting the movement data and sleep quality from the activity tracking device to a software application, executing on the identified communication device, to facilitate a detection that the worker identified with the communication device has transitioned from the second state back to the first state; 2Application No. 16/881,506 Preliminary Amendment
automatically scheduling, by a scheduling server, a series of communication events between a monitoring device and the identified communication device, using the communication address, via the distributed communication network; 
arranging, by the scheduling server, for a communication link to be established in accordance with each of the scheduled series of communication events until the transition from the second state back to the first state is detected for the worker associated with the identified communication device; and 

However, Prakash discloses measuring, by an activity tracking device, movement data and sleep quality of the worker(paragraph[0006], “the advent of "smart" mobile devices and related technologies has provided individuals with access to such information on a continuous basis, as well as the ability to monitor health-related data (heart rate, blood pressure, etc.) and receive feedback covering virtually any period of time…etc.”, paragraph[0032], paragraph[0176], “The heart monitor need not be a dedicated heart-monitoring device and may well be a more general-purpose wearable device (e.g., a smartwatch) that monitors other activities (such as distance traveled, calories burned, sleep patterns…etc.”);
transmitting the movement data and sleep quality from the activity tracking device to a software application, executing on the identified communication device, to facilitate a detection that the worker identified with the communication device has transitioned from the second state back to the first state( paragraph[0023], “that only increases sampling frequency when it detects movement or changes…etc.”); 2Application No. 16/881,506 Preliminary Amendment
automatically scheduling, by a scheduling server, a series of communication events between a monitoring device and the identified communication device, using the communication address, via the distributed communication network(figure 1, paragraph[0030] and paragraph[0172], “the system begins to make adaptive adjustments to the type and/or frequency of its data collection process. For example, it may transition from general-purpose daily check-ins to a more targeted dialogue with one or more users, asking detailed questions relating to particular symptoms and/or triggers…etc.”, the reference describes a system scheduling more check-in questions related to triggered states. The communication may be directed to a communication device over a network (e.g., paragraph[0030] and figure 1).); 
arranging, by the scheduling server, for a communication link to be established in accordance with each of the scheduled series of communication events until the transition from the second state back to the first state is detected for the worker associated with the identified communication device(paragraph[00172], “Moreover, the system may also increase (and later decrease) the frequency with which it prompts users (e.g., reverting from general daily questions to hourly specific questions targeting a user's worsening symptoms and later, for example, decreasing to twice daily prompts as a user's symptoms begin to improve and eventually back to "baseline" daily prompts when the symptoms have resolved)…etc.”, the reference describes the system being able to continue a frequency of check-in questions until the user’s system is back to a baseline state (i.e., first state) (e.g., paragraph[0177]-paragraph[0186]).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ghouri with the teachings of Moturu and Prakash to provide interactive wellness support based on the monitoring state of a device which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ghouri with the teachings of Moturu and Prakash to address the problem of high healthcare costs and inadequate patient participation by enabling users to purchase health-related goods and services via a user account (Prakash: paragraph[0019]).  

Claims 2 and 15
As to claims 2 and 15, the combination of Ghouri, Moturu, and Prakash discloses all the elements in claim 1, as noted above, and Prakash further disclose wherein the distributed communication network is associated with at least one of a public switched telephone network, the Internet, and a web portal (figure 1, element 150, paragraph[0050] and paragraph[0094]).

Claims 3 and 16
As to claims 3 and 16, the combination of Ghouri, Moturu, and Prakash discloses all the elements in claim 1, as noted above, and Prakash further disclose wherein the identified communication device is associated with at least one of. a telephone, a personal computer, a smartphone, a smartwatch, a tablet computer, and a chat interface (paragraph[0048]).

Claims 7 and 20 
As to claim 7, the combination of Ghouri, Moturu, and Prakash discloses all the elements in claim 3, as noted above, and Prakash further disclose wherein the identified communication device is associated with an ill or injured worker, the first state is associated with an "at work" or "fully functional" status, and the second state is associated with a "not at work" or "non-fully functional" status (paragraph[0177], “the system may be considered to be in a "Stage 1" Baseline state 1010. This is the "normal" state of the system…etc.", the reference describes a normal state (i.e., fully functional status).), and the second state is associated with a “not at work” or “non-fully functional” status(paragraph[0185], “Over time, as the user's symptoms begin to wane and the user's heart rate begins to fall (see "Stage 3 to Stage 4" Trigger 1035)…etc.”, the reference describes a maintenance state (i.e., non-fully functional status). ).

Claims 8 and 21
As to claims 8 and 21, the combination of Ghouri, Moturu, and Prakash discloses all the elements in claim 3, as noted above, and Prakash further disclose wherein at least one intermediate state exists between the "at work" or "fully functional" and "not at work" or "non-fully functional" states, including a "modified work duty" or "partially functional" state (paragraph[0178], “In any event, this combination of user-reported and device-reported information is interpreted by the system as a Trigger 1015, causing it to transition to a "Stage 2" Differential Diagnoses state 1020…etc., the reference describes being in a differential diagnoses state (i.e., partially functional state).).

Claims 10 and 23
As to claims 10 and 23, the combination of Ghouri, Moturu, and Prakash discloses all the elements in claim 7, as noted above, and Prakash further disclose wherein the software application executing at the identified communication device is associated with at least one of: workbook materials, training media, activity tracking features, and goal tracking functionality (paragraph[0020], “BSA system that facilitates the collection of user related data, including their relevant activities…etc.”).

Claims 12 and 25
As to claims 12 and 25, the combination of Ghouri, Moturu, and Prakash discloses all the elements in claim 7, as noted above, and Prakash further disclose wherein the selection algorithm is further based on at least one of: a geographic location, a type of injury, whether the ill or injured worker's attorney approval is required, a language spoken, and a risk score (paragraph[0168], “the decision criteria is based on statistical analysis, wherein the statistical analysis includes, but is not limited to multivariate (e.g., z-score, chi-squared, etc.) or Bayesian (e.g., Bayesian risk) analysis….In another embodiment, the decision criteria could be detection of change of user behavior regarding location tracking data…etc.”).

Claims 4-6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ghouri et al. U.S. Patent Publication (2016/0357910; hereinafter: Ghouri) in view of Moturu et al. U.S. Patent Publication 2017/0004260; hereinafter: Moturu) and further in view of Prakash et al. U.S. Patent Publication (2016/0012194; hereinafter: Prakash) and further in view of Catani et al. U.S. Patent Publication (2015/0364057; hereinafter: Catani) 

Claims 4 and 17
As to claims 4 and 17, the combination of Ghouri, Moturu, and Prakash discloses all the elements in claim 3, as noted above, but do not appear to explicitly disclose automatically arranging for a physical item to be delivered to a postal address associated with the communication device in connection with at least some of the scheduled series of communication events.

However, Catani discloses automatically arranging for a physical item to be delivered to a postal address associated with the communication device in connection with at least some of the scheduled series of communication events (paragraph[0388], “an evaluation screen can be configured to receive input from the user about outcomes of one or more accepted activities and to provide the user with a reward (e.g., new activity recommendations (e.g., product purchase recommendations, etc.), free consumable products mailed to the user…etc.”, the reference describes mailing products (i.e., physical items) to the user.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ghouri with the teachings of Moturu, Prakash, and Catani to mail product to a user based on a schedule system event which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ghouri with the teachings of Moturu, Prakash, and Catani to improves a systems for wellness, health, and lifestyle planning, tracking, and maintenance (paragraph[0006]). 

Claims 5 and 18
As to claims 5 and 18, the combination of Ghouri, Moturu, Prakash, and Catani discloses all the elements in claim 4, as noted above, and Catani further disclose wherein the scheduling server automatically arranges for a physical workbook to be delivered in connection with a first of the scheduled series of communication events (paragraph[0388], “an evaluation screen can be configured to receive input from the user about outcomes of one or more accepted activities and to provide the user with a reward (e.g., new activity recommendations (e.g., product purchase recommendations, etc.), free consumable products mailed to the user…etc.”, the reference describes mailing products (i.e., physical items) to the user. The examiner interpret product as being a workbook.).

Claims 6 and 19
As to claims 6 and 19, the combination of Ghouri, Moturu, Prakash, and Catani discloses all the elements in claim 4, as noted above, and Catani further wherein at least one physical item is associated with at least one of: an activity tracking device, a water bottle, a wrist band, a stress ball, a sleeping mask, a cap or visor, training media, and a certificate of completion (paragraph[0388], “an evaluation screen can be configured to receive input from the user about outcomes of one or more accepted activities and to provide the user with a reward (e.g., new activity recommendations (e.g., product purchase recommendations, etc.), free consumable products mailed to the user…etc.”, the reference describes mailing products (i.e., physical items) to the user. The examiner interpret product as being a wrist band.).

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ghouri et al. U.S. Patent Publication (2016/0357910; hereinafter: Ghouri) in view of Moturu et al. U.S. Patent Publication 2017/0004260; hereinafter: Moturu) and further in view of Prakash et al. U.S. Patent Publication (2016/0012194; hereinafter: Prakash) and further in view of Brust et al. U.S. Patent Publication (2014/0156645; hereinafter: Brust) 

Claims 9 and 22
As to claims 9 and 22, the combination of Ghouri, Moturu, and Prakash discloses all the elements in claim 7, as noted above, but do not appear to explicitly disclose wherein the monitoring device is associated with a recovery coach to encourage at least one of: physical activity, social activity, and cognitive activity.

However, Brust discloses wherein the monitoring device is associated with a recovery coach to encourage at least one of: physical activity, social activity, and cognitive activity (paragraph[0089]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ghouri with the teachings of Moturu, Prakash, and Brust to provide a coach to motivate a rehabilitation which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ghouri with the teachings of Moturu, Prakash, and Brust to provide real-time recommendations and content selections without extensive programming or human oversight (Brust: paragraph[0005]). 

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ghouri et al. U.S. Patent Publication (2016/0357910; hereinafter: Ghouri) in view of Moturu et al. U.S. Patent Publication 2017/0004260; hereinafter: Moturu) and further in view of Prakash et al. U.S. Patent Publication (2016/0012194; hereinafter: Prakash) and further in view of Severin U.S. Patent Publication (2011/0087501; hereinafter: Severin) 

Claims 11 and 24
As to claims 11 and 24, the combination of Ghouri, Moturu, and Prakash discloses all the elements in claim 10, as noted above, but do not appear to explicitly disclose wherein information measured by the activity tracking device and information about the ill or injured worker's activity are accessible by the ill or injured worker and the recovery coach via a web portal.

However, Severin discloses wherein information measured by the activity tracking device and information about the ill or injured worker's activity are accessible by the ill or injured worker and the recovery coach via a web portal (figure 13, paragraph[0152]-paragraph[0153]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ghouri with the teachings of Moturu, Prakash, and Serverin to provide access to monitored recovery activity which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ghouri with the teachings of Moturu, Prakash, and Serverin to provide a system for managing at-home medical prevention, recovery, and maintenance (Serverin: paragraph[0004]). 

Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ghouri et al. U.S. Patent Publication (2016/0357910; hereinafter: Ghouri) in view of Moturu et al. U.S. Patent Publication 2017/0004260; hereinafter: Moturu) and further in view of Prakash et al. U.S. Patent Publication (2016/0012194; hereinafter: Prakash) and further in view of Cuthbert U.S. Patent Publication (2013/0216989; hereinafter: Cuthbert) 

Claims 13 and 26
As to claims 13 and 26, the combination of Ghouri, Moturu, and Prakash discloses all the elements in claim 12, as noted above, but do not appear to explicitly disclose wherein the set of behavioral characteristics includes at least one of: an expectation, a belief, catastrophic thinking, fear, perceived injustice, passivity, a lack of coping skills, unfairness, anger, sleep issues, and stress.

However, Cuthbert discloses wherein the set of behavioral characteristics includes all of: an expectation, a belief, catastrophic thinking, fear, perceived injustice, passivity, a lack of coping skills, unfairness, anger, sleep issues, and stress (paragraph[0053]). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ghouri with the teachings of Prakash and Cuthbert to provide access to monitored recovery activity which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ghouri with the teachings of Prakash and Cuthbert to have a system to understand what constitutes healthier and better lifestyle choices (Cuthbert: paragraph[0003]). 











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000